ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} Relator, David C. McAdoo, requests that this court compel respondent judges to rule on his motion to suspend payment of mandatory fine and court costs in State v. McAdoo, Cuyahoga County Court of Common Pleas Case Nos. CR-293858, 412442 and 445376 filed on October 8, 2004.
 {¶ 2} Respondent judges have filed a motion for summary judgment attached to which are copies of journal entries issued by respondents and received for filing by the clerk on May 5, 2005 (May 6, 2005 in Case No. CR-445376) in which respondents denied relator's motions. Relator has not opposed the motion for summary judgment. Respondents argue that this action in mandamus is, therefore, moot. We agree.
 {¶ 3} There are other grounds for denying relief in this action.
"The petition is also deficient in several aspects. As was the case in [Griffin v. McFaul, Cuyahoga App. No. 81658, 2002-Ohio-4929], [petitioner] has failed to: support his complaint with an affidavit specifying the details of the claim as required by Local Rule 45(B)(1)(a); include the addresses of the parties as required by Civ.R. 10(A); * * *; and support his complaint with the affidavit required by R.C. 2969.25(A). Each of these defects is a sufficient ground for dismissal of this action."
 {¶ 4} Kittrell v. Adult Parole Auth., Cuyahoga App. No. 81744, 2002-Ohio-5574, at ¶ 2. Similarly, McAdoo has not complied with these requirements.
 {¶ 5} Accordingly, respondents' motion for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
Sweeney, P.J., Concurs. Rocco, J., Concurs.